UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5130


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONE FIGURIED, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cr-00105-NCT-1)


Submitted:    August 21, 2009                 Decided:   October 1, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant.      Anna Mills Wagoner, United
States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antone        Figuried,       Jr.,       pled        guilty       to    being    in

possession of a firearm while subject to a domestic-violence

protective    order,       in     violation          of    18     U.S.C.      §§ 922(g)(8),

924(a)(2) (2006).          The district court sentenced him to twenty-

four months in prison.                On appeal, Figuried raises one issue,

arguing that the district court erred by sentencing him without

taking into account Figuried’s presentence jail time on both

related and unrelated state charges.                      We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.               Gall v. United States, 552 U.S. 38, __,

128 S. Ct. 586, 597 (2007).                        This review requires appellate

consideration        of        both      the        procedural          and        substantive

reasonableness     of      a    sentence.           128    S.     Ct.   at     597.        After

determining whether the district court properly calculated the

defendant’s advisory Guidelines range, we must assess whether

the district court considered the 18 U.S.C. § 3553(a) (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                              Id. at 596-97.

Finally,     we   review        the     substantive          reasonableness           of     the

sentence,     “taking           into     account           the     totality           of    the

circumstances, including the extent of any variance from the

Guidelines range.”             United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (internal quotation marks omitted).

                                               2
              On appeal, Figuried claims the district court erred by

not considering approximately six months Figuried spent in state

custody on related charges, as well as additional time Figuried

spent   incarcerated         on    unrelated         state    charges     before    he   was

taken into federal custody.                  Figuried concedes that the district

court was not required to give him actual credit for this time,

but says the district court erred by not including the time

among   its    consideration            of   the    § 3553(a)       sentencing     factors.

The Government responds that the calculation of jail credit is

committed     to     the   Bureau       of    Prisons;       therefore,    the     district

court did not err in failing to consider Figuried’s presentence

incarceration.        We find that the relevant authority supports the

Government’s position.              See United States v. Wilson, 503 U.S.

329, 333-34 (1992) (assigning calculation of jail credit under

18 U.S.C. § 3585(b) (2006) to Bureau of Prisons, not district

court).       Therefore,          the    district       court    did    not   impose     an

unreasonable sentence, procedurally or substantively, because of

its decision not to shorten Figuried’s federal sentence based on

his presentence jail time in state custody on state charges.                             We

dispense      with    oral        argument         because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED



                                               3